                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


BRANDON SANDERS,                               )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )
                                                   C.A. NO. 1:2018-CV-10016
                                               )
MAKESPACE LABS, INC,                           )
                                               )
      Defendant.                               )
                                               )
                                               )
                                               )
                                               )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s January 31 Order (Dkt. 20), the Parties hereby submit this Joint

Status Report and state as follows:

       1.      Plaintiff filed the Complaint in this action on October 30, 2018. (Dkt. 1). The

Complaint alleges two claims against MakeSpace related to the termination of his employment

with the Company and its use of a consumer report to make its employment decision: (1) a class

claim under Section 1681b(b)(3) of the Fair Credit Reporting Act; and (2) an individual claim

under Section 296.16 of the New York State Human Right Law.

       2.          On November 16, 2018, Plaintiff filed a separate lawsuit against Checkr, Inc., the

consumer reporting agency that prepared a consumer report about him and sold it to Checkr.

(Case No. 18-cv-10741-UA). That complaint alleges multiple class claims against Checkr under

the Fair Credit Reporting Act and the New York Fair Credit Reporting Act, as well as an

individual claim under the NY FCRA.
       3.      On December 20, 2018, MakeSpace filed a letter requesting a pre-motion

conference with the Court. (Dkt. 17). In its letter MakeSpace argues that the two actions should

be consolidated under Rule 42(a), or alternatively that the Court should dismiss Plaintiff’s claims

against MakeSpace for failure to join a required party under Rule 12(b)(7) and 19(a).

       4.      Plaintiff filed his Response to MakeSpace’s letter on December 26, 2018. (Dkt.

18). In his response Plaintiff explained that his claims against MakeSpace and Checkr are

separate and independent, and that Checkr is not a required party to his lawsuit against

MakeSpace. Nevertheless, for the sake of judicial economy, Plaintiff stated that he is amenable

to consolidating the two actions for discovery purposes.

       5.      On January 31, 2019, the Court held a Pre-Motion Conference with the Parties.

At the conference the Parties agreed to further confer about consolidating the two actions and to

file a Joint Status Report with the Court on or before February 21, 2019 on that issue. (Dkt. 20).

       6.      Plaintiff, MakeSpace, and Checkr have conferred regarding consolidation of the

two actions. Checkr does not consent to consolidating these two cases, as it believes the claims

against Checkr and MakeSpace are substantively and factually distinct. In particular, Plaintiff’s

claims against Checkr focus on Checkr’s procedures, as a consumer reporting agency, for

maintaining and preparing consumer reports. Separately, Plaintiff’s claims against MakeSpace

involve MakeSpace’s procedures, as an employer, for its use of consumer reports in making

employment decisions. As a result, Checkr does not foresee these actions having sufficient

overlap to warrant consolidation.

       7.      In light of Checkr’s position, Plaintiff and MakeSpace have conferred in good

faith over several calls about MakeSpace’s pending letter motion to dismiss or consolidate this




                                                2
action. MakeSpace has decided to withdraw its pending letter motion and to proceed with

litigating this action separately from Plaintiff’s lawsuit against Checkr.

       8.      Additionally Plaintiff and MakeSpace have conferred about MakeSpace’s Answer

deadline, and respectfully propose that MakeSpace will file its Answer by March 14, 2019 or on

such date as the Court may deem proper.

DATE: February 21, 2019

                                                      BY:     /s/ Jeffrey B. Sand
                                                              Weiner & Sand LLC
                                                              Jeffrey B. Sand*
                                                              3525 Piedmont Road
                                                              7 Piedmont Center
                                                              3rd Floor
                                                              T: (404) 205-5029
                                                              F: (866) 800-1482
                                                              E: js@atlantaemployeelawyer.com

                                                              Francis & Mailman, P.C.
                                                              James A. Francis*
                                                              Lauren KW Brennan*
                                                              1600 Market Street, 25th Floor
                                                              Philadelphia, PA 19103
                                                              T: 215.735.8600
                                                              F: 215.940.8000
                                                              E: jfrancis@consumerlawfirm.com
                                                              E: lbrennan@consumerlawfirm.com

                                                              Law Office of Adam G. Singer,
                                                              PLLC
                                                              60 E 42nd Street, Suite 4600
                                                              New York, NY 10165
                                                              T: 212.842.2428
                                                              F: 212.658.9682
                                                              E: asinger@adamsingerlaw.com

                                                              *admitted pro hac vice

                                                      BY:     /s/ Rebecca W. Embry
                                                              Landman Corsi Ballaine & Ford
                                                              P.C.
                                                              120 Broadway, 27th Floor


                                                  3
    New York, New York, 10271
    T: 212.238.4800
    E: rembry@lcbf.com




4
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


BRANDON SANDERS,                            )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )
                                                   C.A. NO. 1:2018-CV-10016
                                            )
MAKESPACE LABS, INC,                        )
                                            )
      Defendant.                            )
                                            )
                                            )
                                            )

                                 CERTIFICATE OF SERVICE

          I certify that I have filed the foregoing Joint Status Report electronically using the

Court’s CM/ECF System, which will automatically send notice of such filing to all counsel of

record.


                                                /s/ Jeffrey B. Sand
                                                Jeffrey B. Sand
